Campbell, C. J.,
delivered the opinion of the court.
This suit was instituted by Charles H. Nicholas against Bernice M. Nicholas, administratrix of the estate of William F. Nicholas, deceased, on the 28th day of September, 1936.
The bill alleges that William F. Nicholas died on the 28th day of August, 1935, intestate; that on the 18th day of September, 1935, Bernice M. Nicholas, his widow, qualified as administratrix and is now acting as such administratrix; that she has filed with the commissioner of accounts purported bills of appraisement and sale; and that complainant is a creditor of the estate of William F. Nicholas, deceased.
The prayer of the bill is that the suit be treated as a general creditors’ suit; that the administratrix be required *401to account for all the assets of the estate; and that the indebtedness of the estate be ascertained and the debt of complainant paid.
It is admitted that complainant did not file with the administratrix the claim sued upon and that the suit was instituted within eighteen months from the date of the qualification of the administratrix.
The administratrix demurred to the bill of complaint, on the ground that the complainant had a plain, adequate and complete remedy at law. The court, by decree entered on March 2, 1937, sustained the demurrer and dismissed the bill of complaint. It is from that decree this appeal was allowed.
It is the contention of counsel for complainant that it was error to sustain the demurrer, for the reason that the administration of an estate is the administration of a trust, and that a court of equity has exclusive jurisdiction over the administration of trust estates. On the other hand, counsel for the defendant contends that since the enactment of chapter 121 of the Code (now chapter 221 of the Code [section 5401 et seq.]), a court of equity has only concurrent jurisdiction with the court of probate established by statute, except in cases where independent equities exist.
There is no doubt that prior to the enactment of chapter 121, which first appeared in the Code of 1849 (chapter 132), a court of equity had exclusive jurisdiction of the administration of the estates of decedents. This jurisdiction was founded upon two grounds, viz: (1) That no adequate remedy existed at common law; (2) that equity always had had exclusive jurisdiction of administration of estates. That chapter 121 (now chapter 221) of the Code has wrought a radical change in the method of administering estates of decedents and has conferred upon the probate court concurrent jurisdiction with a court of equity, in such matters, seems to admit of no doubt.
In Carter’s Adm’r v. Skillman, 108 Va. 204, 60 S. E. 775, 776, Judge Keith has made an analysis of chapter 121 (chap*402ter 221) of the Code and has given us a complete epitome of its various sections. In that case it is said:
“The law with respect to the settlement of fiduciary accounts, prior to the adoption of the Code of 1849 was in a very unsatisfactory condition. The revisors, in their report, say (Report of Revisors, chapter 132, n.) there was probably no subject in relation to which they received more communications, written and oral, than with respect to the settlement of accounts of personal representatives of decedents, and guardians and committees of wards and insane persons. It appears that when the settlement of the accounts of an executor or administrator took place under the order of the court of probate, it was by commissioners appointed on motion of the executor or administrator, and they were generally chosen from among his friends and neighbors. They were often persons who had no knowledge of the principles on which accounts should be stated, and no disposition to scrutinize them very closely. Their reports were often drawn by the fiduciary himself, were not unfrequently signed by the commissioner without an examination of the vouchers, and it was seldom that those interested had any knowledge of the report having been made until it had been recorded, without being looked at either by the court or any one else. These settlements proved most fertile sources of litigation.
“To remedy these evils, the revisors reported, and the legislature adopted, what appears in our Code of today (1904) as chapter 121, and which remains, with a few changes which add to the promptness and efficiency of the remedy, substantially as it was prepared by and appears in the Report of the Revisors of 1849. Its object was to afford a prompt, certain, efficient and inexpensive method by which the accounts of fiduciaries might be settled and estates distributed in accordance with law.
#*#####
“We have quoted these sections very extensively in order that it may appear how minute, how careful and how suf*403fieient is the provision made by our statute law for the settlement of the accounts of fiduciaries. It is full, ample and complete. It guards and protects every interest as amply as could be done by a formal suit in chancery. By the death of the decedent the probate court acquires jurisdiction. It appoints the administrator and commits the estate to his control; and, at every step of his administration, the law provides proper machinery by which the fiduciary can be compelled to collect and distribute the funds committed to his care, and to settle his accounts showing the manner in which his trust has been executed.”
That courts of probate and courts of equity are courts of concurrent jurisdiction, unless there are independent equities existing, is, we think, a closed question.
In Johnston v. Commonwealth, 117 Va. 506, 509, 85 S. E. 566, in an opinion delivered by Judge Kelly, the doctrine of Carter’s Adm’r v. Skillman, supra, is approved.
In Harrison on Wills and Administration, vol. 2, p. 768, this is said:
“In Carter’s Adm’r v. Skillman, 108 Va. 204, 60 S. E. 775, Judge Keith delivered the opinion of the court, and gave a very thorough review of the Virginia provisions as to the statutory modes of settlement in the probate courts. Judge Keith, in this opinion, holds that these provisions are complete in themselves, and furnish an economical and full method for the settlement of fiduciary accounts, furnishing entire remedies to the beneficiaries, and protection to fiduciaries. This case was approved in Johnston v. Comwealth, 117 Va. 506, 85 S. E. 566, so that now the principles adjudicated in Carter’s Adm’r v. Skillman may be considered the settled law of this State.”
In the same work, at page 810, Judge Harrison, after a full discussion of the right of a creditor of a decedent’s estate to institute a suit in equity to administer the estate, says: “It has been a mooted question in Virginia whether a creditor or distributee, or a legatee may file his bill within the year allowed an executor to settle the estate, and pay the demands against the estate, and distribute the estate. *404If there are independent equities, there can be no question as to the right to file such a bill, but, independent of any equity, an executor is given twelve months in which to collect in the assets, pay the debts, and have the estate in a condition for distribution. It would seem, therefore, doubtful, where the executor is in the regular course of his administration, and is discharging his duties with fidelity, if he can be haled into court by every creditor, distributee, or legatee, when under the very statute law he may not within the year distribute the estate.” »
Unless it was the intention of the legislature to confer upon probate courts, in the administration of a decedent’s estate, concurrent jurisdiction with a court of equity, then the enactment of chapter 121 (chapter 221) was a futile gesture. The only logical conclusion to be drawn from the action of the legislature, in this regard, is that it was the intention of the law-makers to establish a less expensive method and at the same time an equally efficient method of administering estates. This conclusion does no violence to the well-established rule that where independent equities exist and equity has acquired jurisdiction, then such jurisdiction is not susceptible of being ousted merely because there is an adequate remedy at law.
 In Filler v. Tyler, 91 Va. 458, 22 S. E. 235, 237, it is said:
“Courts of equity, having such jurisdiction before the enactment of the statute * * * still retain it although the statute may furnish a complete and adequate remedy at law. Courts of equity, having once acquired jurisdiction, never lose it because jurisdiction of the same matters are given to law courts, unless the statute giving such jurisdiction uses prohibitory or restrictive words. 1 Barton’s Ch. Pr., 60, 61.” See also, Beverly v. Rhodes, 86 Va. 415, 10 S. E. 572; Shield v. Brown, 166 Va. 596, 186 S. E. 33, 34; Hoge v. Fidelity Loan & Trust Co., 103 Va. 1, 48 S. E. 494.
In the case at bar it plainly appears from the averments of the bill of complaint that the probate court first acquired jurisdiction of the administration of the estate of *405William F. Nicholas, deceased, and has been administering the same pursuant to the provisions of chapter 221 of the Code. That being true, and no independent equities appearing under the allegation of the bill, we are of opinion there is no error in the decree of the lower court and it will be affirmed.

Affirmed.